1
10/22/2015 1 TDCJ offender oetails w l 0 SF(@ /O\

~ T§;)QA,$S; BEEAMM§M 1= CR1M1NAi.JuSTIC§_ T°C-" "°'"e

Q§'.:_'_ , New Offender Search

       

Offender lnformation Details

Retum.,to Searc_h_list .

 

S|D Number: 08527914
TDCJ Number: 02018184
Name: PYE,JEZEL DOl\/llNQUE .
Race: B

Gender: l\/l

DOB: 1993-02-01
Maximum Sentence Date: 2063-10-21
Current Faci|ity: COFF|ELD
Projected Re|ease Date: 2063-10~21
Paro|e E|igibi|ity Date: . 2038-10-21 '
Offender Vlsitation E|igible: Y_E§

information provided is updated once daily during vveekdays and multiple times per da y
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL |NFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: v Offender is not scheduled for release at
this time.

Schedu|ed Re|ease Type: Will be determined when release date is
scheduled

Schedu|ed Re|ease Will be determined When release date is

Location: scheduled

 

lf11111111111¢1 l

 

Offense History:
Offense Date Offense Sentence Date County Case No. Sentence (YY-lVllVl»DD)
2011-11-17 ,|POSS COC